DUPLICATE

Court Naio: Eastern District of Hen York
Division: 1
Receipt Nuiber: 4653157736
Cashier ID; dafrani
Transaction Date; 06/10/2021
Payer Nane; 731 PUTNAH AVE INC._
TREASURY REGISTRY
 For: TOMER DAFNA
 Case/Party; D-NYE-1-19-CR-000488-803
 Aiount:        ilB0,000.00
PAPER CHECK CONVERSION
 Alt Tendered: $100,000.00
Total Due:      $108,0^.00
Total Tendered: $100,080.00
Change Ait:     $0.00
Case l:19-cr-00408-I\/IKB Document 193 Filed 06/09/21 Page 1 of 1 PagtqjJp.^orklOl
                                                                                         Filed Dak-


                                                                                         6/9/20:1


                                                                                         l.i.S. DISTRICT CODK'I'
UNITED STATES DISTRICT COURT                                                             liAS'l l'RN DISTRICT OF' NF.W
                                                                                         YORK
EASTERN DISTRICT OF NEW YORK                                                             BRODkl.YN ori ic.i-;
                                          X
UNITED STATES OF AMERICA,
                                                       ORDER
                                                       FOR ACCEPTANCE OF CASH BAIL
                -against-

   Tomer Dafna                                         Docket No. 19 CR 408(MKB)

                                          -X




       Bail having been fixed by Hon.          Lois Bloom                      , in the above entitled

action in the amount of$       1.25 million         of which sum $ 100.000

in cash is to be deposited with the Clerk of the Court.

         it is hereby ordered that the Clerk, United States District Court for the Eastern District of

New York accept the said amount of $ 100.000                               when tendered on behalf

of the above defendant.


       SO ORDERED.


Dated:      Brooklyn, New York

              6/9/2021



                                                       sA'era M. Scanlon

                                                UNITED STATES MAGISTRATE JUDGE



Receipt No.
Money Deposited By:
address & Teieohone
